Citation Nr: 1205131	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than June 21, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

By way of procedural background, the Board notes that the issue of entitlement to service connection for PTSD was perfected for consideration by the Board concurrent with the issue of service connection for bilateral hearing loss, which is currently on appeal.  However, during the pendency of the appeal, service connection was granted for PTSD, effective from June 21, 2011.  See September 2011 rating decision.  The RO's action in that rating decision is considered a full grant of the benefits being sought by the Veteran with respect to entitlement to service connection for PTSD and, thus, there remain no allegation of error of fact or law for appellate consideration as to that issue.   Therefore, the issue of service connection for PTSD is no longer apart of the current appeal.  

However, review of the record reveals that the Veteran disagrees with the effective date assigned for the grant of service connection for PTSD.  See statement from the Veteran dated December 2011.  This issue has not been developed or adjudicated by the Agency of Original Jurisdiction.  Therefore, the issue of entitlement to an earlier effective date for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2006 letter, sent prior to initial unfavorable AOJ decision issued in March 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The October 2006 letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with a VA examination in November 2007.   There is no allegation or indication that the examination rendered in this appeal was inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has asserted that service connection is warranted for bilateral hearing loss because he was exposed to significant noise exposure during service.  Specifically, the Veteran has asserted that he was exposed to extremely loud noise from small arms fire, mortars, and rockets.  He has also asserted that his military occupational specialty (MOS) was a heavy equipment operator, which also exposed him to loud noise.  In this regard, the Veteran reported one such instance, in particular, where he was sent to Vung Tau in Vietnam to pick up materials that were lost from another truck on the previous day.  The Veteran has asserted that he spent the night at an Australian fire base which housed 155 mm Howitzers and that he parked his truck beside the Howitzers.  The Veteran has reported that the Howitzers began firing in the middle of the night and that he did not have hearing protection at the time.  The Veteran has reported that he noticed hearing problems following this incident and sought treatment at sick call.  He has also reported that his hearing has never been the same since that incident.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was, indeed, a heavy truck and equipment operator, while his other service personnel records reflect that he served in the Republic of Vietnam.  The Board also notes that the Veteran's report of being exposed to various noise in his duties as a heavy equipment operator in Vietnam is consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, for the purposes of this decision, his military noise exposure is conceded.  

The service treatment records (STRs) reflect that the Veteran received treatment for ear blockage due to cerumen on two occasions in September 1969.  The Veteran denied having any pain at that time and he was noted to have hearing.  Otherwise, the STRs reflect that the Veteran's hearing was within normal limits at his entrance and separation examinations, in November 1967 and September 1970, respectively.  

As noted above, the lack of evidence showing impaired hearing during service is not fatal to the Veteran's claim.  Instead, service connection may be granted for hearing loss first shown after service if there is evidence showing that it is as likely as not that the Veteran's current hearing disability is the result of an injury or disease incurred in service.  See Hensley, supra.  

In this case, while there is no contemporaneous medical evidence of impaired hearing during military service, the Veteran is competent to report the onset, frequency, and severity of his symptoms.  See Layno v. Brown 6 Vet. App. 465, 470 (1994).  The Board notes that decreased hearing and hearing problems, in general, are the types of symptoms that are capable of lay observation.  Therefore, the Board finds that the Veteran's report of having hearing problems since service is competent lay evidence of continuity of symptomatology following service.  The Board also notes that, because the Veteran has provided a consistent report of suffering from continued hearing problems after service, his report of such is considered credible.  See November 2007 VA examination report; April 2007 VA outpatient treatment record.  

The post-service treatment records show that the Veteran has been diagnosed with bilateral sensorineural hearing loss.  See November 2007 VA examination report; February 2008 statement from D.M.  However, the medical evidence of record does not contain a conclusive opinion regarding the likely etiology of the Veteran's hearing loss.  

At the November 2007 VA examination, the Veteran reported having decreased hearing since 1969 and provided a detailed account of his military noise exposure.  He stated, however, that he worked in sales as a civilian with no exposure to loud noises.  The VA examiner reviewed the claims file and noted the Veteran's MOS as a heavy equipment operator, as well as the STRs showing normal bilateral hearing at entrance and separation from service.  In this regard, the VA examiner noted that, while the separation examination shows normal hearing bilaterally, he questioned the reliability of that test, as all frequencies in both ears had the same threshold, which he opined was unlikely.  

The VA examiner noted that the Veteran's hearing loss is more severe in high frequencies and also stated that loud noise can cause high frequency hearing loss.  The examiner also noted that Veteran reported having no significant civilian noise exposure and sought medical treatment for his ears in service.  Despite the foregoing, however, the VA examiner stated that he did not have enough evidence to determine the onset of the Veteran's hearing loss.  

While the November 2007 VA examiner was unable to provide an opinion regarding the likely etiology of the Veteran's hearing loss, the findings noted in the examination are considered competent and credible evidence in support of the Veteran's claim.  Indeed, the Board notes that the November 2007 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In this regard, the Board finds probative that the VA examiner opined that the separation examination may be unreliable given the reported results and that he also noted that loud noise can cause high frequency hearing loss, as demonstrated by the Veteran.  Moreover, the VA examiner's findings are not contradicted by any other evidence of record, including the STRs or the statement provided by a private audiologist in February 2008.  

In this context, the Board notes that a private audiologist, O.M., provided a statement dated February 2008, which noted that, while the Veteran demonstrated bilateral sensorineural hearing loss on a 2004 audiological assessment, the etiology of the Veteran's hearing loss is unknown.  

While no medical professional has specifically related the Veteran's current hearing loss to his military service, the Board finds that the competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's hearing loss is related to his military service.  In making this determination, the Board again notes that the evidence of record shows the Veteran was exposed to significant noise during service.  In addition, while impaired hearing was not shown during the Veteran's period of active duty service, there is competent and credible medical evidence which questions and raises doubt as to the reliability of the audiogram conducted at the Veteran's separation examination.  See November 2007 VA examination report.  In this regard, the Veteran has provided competent and credible lay evidence of decreased hearing and/or hearing problems since service.  See Id.; April 2007 VA outpatient treatment record.  He has also denied having any significant noise exposure following service.  See Id.  In addition to the foregoing, there is medical evidence of record which reflects that loud noise can cause high frequency hearing loss similar to the sensorineural hearing loss manifested by the Veteran.  See November 2007 VA examination report.

Therefore, the Board finds that the evidence of record raises a reasonable doubt as to whether the Veteran's current hearing loss is related to his military service.  As such doubt is resolved in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  Indeed, for the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current hearing loss was incurred in or is otherwise related to his military service.  See 38 U.S.C.A. § 5107 (West 2002).  Here, the Board finds that standard has been met, given the evidence of in-service noise exposure, the lack of evidence showing significant noise exposure following service, the competent and credible lay evidence of continuity of symptomatology following service, the current diagnosis of bilateral sensorineural hearing loss, with more severe hearing loss in high frequencies, and the medical evidence establishing that loud noise can cause high frequency hearing loss.

In summary, having weighed the evidence both in support of and against the claim, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran as it raises a reasonable doubt as to the relationship between the Veteran's current hearing loss and his military service.  In making this determination, the Board is not attempting to make an independent medical determination; rather, we are weighing the evidence of record and making a determination as to the probative value of such evidence, as is our responsibility.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

As noted in the Introduction, entitlement to service connection for PTSD was established in September 2011, effective from June 21, 2011.  In December 2011, the Veteran submitted a statement addressing the propriety of the effective date assigned to the grant of service connection for PTSD, which is considered a timely notice of disagreement as to the effective date assigned to his service-connected PTSD disability.  See 38 C.F.R. § 20.201.  

The RO has not, yet, had a chance to issue a statement of the case (SOC) addressing the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for PTSD.  As such, the Board has no jurisdiction over this claim and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case on the issue of entitlement to an effective date earlier than June 21, 2011 for the grant of service connection for PTSD, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood, 10 Vet. App. at 97.  The Board intimates no opinion as to the outcome of this case, as the purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


